DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 3 and 12 are objected to because of the following informalities:  In claims 3 and 12, the claim ends with “… of the comparing of.” It is not clear as to what the “of the comparing of” constitutes. It appears that the sentence is incomplete.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Song (US 2018/0268808 A1).
As per claim 1, Song teaches an electronic device comprising: a memory storing one or more instructions; and a processor configured to execute the one or more instructions stored in the memory to receive audio data corresponding to a user's voice (0043), to identify user's voice characteristics based on the received audio data (0047), to identify a parameter for performing a function corresponding to voice detection by using the identified user's voice characteristics (0047), and to perform the function corresponding to voice detection for the user's voice by using the identified parameter (0052, 0054-0056, Fig.2). 
As per claim 2, Song teaches the electronic device of claim 1, wherein the audio data comprises a voice section corresponding to a trigger word uttered by the user (0047). 
As per claim 3, Song teaches the electronic device of claim 2, wherein the identifying of a parameter comprises comparing the identified user's voice characteristics with reference voice characteristics with respect to the trigger word, and changing the parameter based on a result of the comparing of (0047, 0052-0056). 
As per claim 20, Song teaches the electronic device of claim 3, wherein the processor is further configured to execute to perform the function corresponding to the voice detection based on the changed parameter (0063). 
As per claim 4, Song teaches the electronic device of claim 2, wherein the identifying of the user's voice characteristics comprises identifying the user's voice characteristics based on the received audio data when the audio data includes the voice section corresponding to the trigger word (0047, 0052-0056). 
As per claim 5, Song teaches the electronic device of claim 1, wherein the performing of the function corresponding to voice detection for the user's voice comprises detecting a start point of the user's voice on the received audio data and an end point of the user's voice on the received audio data while the user is uttering to distinguish between an utterance section of the received audio data and a non-utterance section of the received audio data (0045). 
As per claim 6, Song teaches the electronic device of claim 1, wherein the identified user's voice characteristics comprise at least one of the user's utterance rate, utterance energy level, or pitch of uttered sound (0055-0060, 0087-0088). 
As per claim 7, Song teaches the electronic device of claim 1, wherein the parameter for performing the function corresponding to voice detection comprises at least one of an energy threshold for identifying, on the received audio data, an utterance section, a hangover time, or automatic end time while the user is uttering (0055-0056). 
As per claim 8, Song teaches the electronic device of claim 1, further comprising a communicator configured to receive the audio data corresponding to the user's voice (0096, 0101). 
As per claim 9, Song teaches the electronic device of claim 1, further comprising a microphone configured to receives the user's voice and to convert the user's voice into the audio data (0096, 0101). 
As per claims 10 and 19, Song teaches an operating method of an electronic device, the operating method/non-transitionary computer readable medium comprising: receiving audio data corresponding to a user's voice (0043); identifying user's voice characteristics based on the received audio data (0047); identifying a parameter for performing a function corresponding to voice detection by using the identified user's voice characteristics (0047); and performing the function corresponding to voice detection for the user's voice by using the determined parameter (0052, 0054-0056, Fig.2). 
As per claim 11, Song teaches the operating method of claim 10, the identifying of the user's voice characteristics comprises identifying the user's voice characteristics based on the received audio data when the audio data includes an utterance section corresponding to a trigger word uttered by the user (0047). 
As per claim 12, Song teaches the operating method of claim 11, wherein the identifying of the parameter for performing the function corresponding to voice detection comprises comparing the identified user's voice characteristics with reference voice characteristics with respect to the trigger word and changing the parameter based on a result of the comparing (0047, 0052-0056). 
As per claim 13, Song teaches the operating method of claim 11, the identifying of the user's voice characteristics comprises identifying the user's voice characteristics based on the audio data when the audio data comprises the voice section corresponding to the trigger word ((0047, 0052-0056). 
As per claim 14, Song teaches the operating method of claim 10, wherein the performing of the function corresponding to voice detection for the user's voice comprises detecting a start point of the user's voice and an end point of the user's voice while the user is uttering to distinguish between an utterance section of the received audio data and a non-utterance section of the received audio data (0045). 
As per claim 15, Song teaches the operating method of claim 10, wherein the identifying of the parameter comprises identifying the parameter for performing the function corresponding to voice detection based on at least one of the user's utterance rate, utterance energy level, or pitch of uttered sound (0055-0060, 0087-0088). 
As per claim 16, Song teaches the operating method of claim 10, wherein the parameter for performing the function corresponding to voice detection comprises at least one of an energy threshold for identifying an utterance section, a hangover time, or an automatic end time while the user is uttering (0055-0056). 
As per claim 17, Song teaches the operating method of claim 10, wherein the receiving of the audio data of the user's voice comprises receiving the audio data corresponding to the user's voice through a communicator (0096, 0101). 
As per claim 18, Song teaches the operating method of claim 10, wherein the receiving of the audio data of the user's voice comprises receiving the user's voice through a microphone and converting the user's voice into the audio data (0096, 0101). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Lee et al., (US 2019/0051288 A1) teach recognition method performed in a user terminal includes determining a characteristic parameter personalized to a speech of a user based on a reference speech signal input by the user; receiving, as an input, a target speech signal to be recognized from the user; and outputting a recognition result of the target speech signal, wherein the recognition result of the target speech signal is determined based on the characteristic parameter and a model for recognizing the target speech signal.
Kim (US 2015/0255090 A1) teaches a method for accurately detecting speech segment without going through the process of converting to a frequency domain, and apparatus thereof.
Vitaladevuni et al., (US 9,940,949 B1) teach in a speech-based system, a wake word or other trigger expression is used to preface user speech that is intended as a command. The system receives multiple directional audio signals, each of which emphasizes sound from a different direction. The trigger expression is detected in an individual directional audio signal by comparing a confidence score with a confidence threshold. An individual confidence threshold is specified for each directional audio signal. The confidence thresholds are adjusted during operation of the system based on performance information that is generated during operation of the system. As an example, performance information may include the number of times that the trigger expression has been detected in each of the directional audio signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658